UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4997



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY WAYNE DEBNAM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-95-123)


Submitted:   August 21, 2003            Decided:   September 25, 2003


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Wayne Debnam appeals the district court’s judgment that

revoked his supervised release and sentenced him to fifty-one

months’ imprisonment.         Debnam admitted he violated his term of

supervised release by being charged with possession with intent to

distribute    cocaine.     On   appeal,    Debnam   does   not   dispute   the

violation but asserts his fifty-one month term of imprisonment was

plainly unreasonable.         We disagree.      After being on supervised

release for only two months, Debnam was charged with engaging in

the very same criminal conduct for which he was convicted.                 The

district court imposed a sentence at the low end of the sentencing

guidelines    range.     We   conclude    the   sentence   was   not   plainly

unreasonable and affirm.        We dispense with oral argument because

the facts and legal contentions of the parties are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       AFFIRMED




                                     2